Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 6/22/2022 has been entered.  Claims 32, 33, 35-37, 43, 45 and 46 were cancelled.  Claims 30, 31, 34, 38, 39, 44 and 47 were amended.  New claims 48-57 were added.

Applicant’s amendment has necessitated a new rejection.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites a method comprising applying an application-ready composition prepared from the composition which is indefinite.  The method is unclear and the claim fails to clearly define the metes and bounds of the invention.  Is the method drawn to killing turfgrass or improving the growth of turfgrass.  Therefore the claims omits essential elements required to define the method of use.  See MPEP § 2172.01.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 30, 31, 34, 44 and 51-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baur et al. (US 2014/0256716; September 11, 2014).
Applicant’s Invention
Applicant claims a oil-in-water composition comprising 0.2-10% w/w indaziflam, 10-80% w/w N,N-dimethylamide and 0-70% water. (claim 30)
Applicant claims a emulsifiable concentrate comprising 0.2-10% w/w indaziflam, 10-80% w/w N,N-dimethylamide and 0-70% water. (claim 44)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Baur et al. disclose emulsion concentrates comprising at least one active agrochemical which is a solid at room temperature, at least one carboxamide, at least one solvent and/oil and water [0044-52].  Formulations also comprise additives including auxiliaries, extenders and surfactants including alcohols and celluloses [0091-97; 0112].   Example 14 comprises 0.3 g/L indaziflam with 2.5g/L c8-18 dibutyl amide, and 0.5 g/L polymeric emulsifiers selected from castor oil ethoxylate and tristyrylphenol ethoxylate [0161]. The formulations can contain 0.00000001-95% by weight of the active ingredient [0107].  Preferably the content of the carboxamide ranges from 1-50% by weight of the composition [0038-41].  A suitable formulation includes 25-45% N, N-dimethyldecanamide, 10-40% emulsifiers which include ethoxypropoxytristyrylphenol (a block copolymer) and 0.01-1% defoamer [0061-65].  The formulations may also include C8-12 dimethyl amides in place of C8-18 dibutyl amides (Examples 6, 17, 21 and 22).  The emulsifiers include polymers that are ionic or nonionic [0100].  The formulations are applied to all plant parts above and below the soil [0119].  The plants treated include grains, vegetables, turfgrasses and fruit, including grapes and berries [0121-126].  The compositions are formulated as a solution or suspension in an organic solvent or water and if solid is finely ground [0110].  The formulations may be further be diluted with several hundred liters of water per hectare which would form an emulsion formulations [0116-117].  Plant crops treated with the formulations include turf [0124]. Formulations comprising 0-4% water are exemplified (Example 1-3) wherein castor oil polyglycol ether ester is substituted in place of water [0189-209].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)

Baur et al. do not teach from about 0% to about 70% water, however the compositions are formulated as a solution or suspension in an organic solvent or water [0110].  Formulations comprising 0-4% water are exemplified.  Therefore, Baur et al. teach optimizing the amount of the water to from 0% to 4% of the formulation.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Baur et al. and formulate a composition comprising 0-4% water with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Baur et al. to include 0-4% water because the composition may be formulated with an organic solvent or 4% water. 
Claims 38 and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baur et al. (US 2014/0256716; September 11, 2014).
Applicant’s Invention
Applicant claims a method comprising applying to the turfgrass a an oil-in-water emulsion formed by adding the emulsifiable concentrate comprising 0.2-10% w/w indaziflam, 10-80% w/w N,N-dimethylamide and 0-70% water to water.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Baur et al. disclose emulsion concentrates comprising at least one active agrochemical which is a solid at room temperature, at least one carboxamide, at least one solvent and/oil and water [0044-52].  Formulations also comprise additives including auxiliaries, extenders and surfactants including alcohols and celluloses [0091-97; 0112].   Example 14 comprises 0.3 g/L indaziflam with 2.5g/L c8-18 dibutyl amide, and 0.5 g/L polymeric emulsifiers selected from castor oil ethoxylate and tristyrylphenol ethoxylate [0161].  The formulations can contain 0.00000001-95% by weight of the active ingredient [0107].  Preferably the content of the carboxamide ranges from 1-50% by weight of the composition [0038-41].  A suitable formulation includes 25-45% N, N-dimethyldecanamide, 10-40% emulsifiers and 0.01-1% defoamer [0061-65].  The formulations may also include C8-12 dimethyl amides in place of C8-18 dibutyl amides (Examples 6, 17, 21 and 22).  The formulations are applied to all plant parts above and below the soil [0119].  The plants treated include grains, vegetables, turfgrasses and fruit, including grapes and berries [0121-126].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Baur et al. teach treating turfgrasses.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Baur et al. and include the formulation in a treating turfgrass with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Baur et al. to include applying the formulation to turfgrass.

Claims 39-42 and 48-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baur et al. (US 2014/0256716; September 11, 2014) as applied to claims 38 and 47, in view of Jones et al. (Effect of Reed-Sedge Peat Moss on Hybrid Bermudagrass Injury with Indaziflam and Prodiamine in Sand-Based Root Zones, Weed Technology 2013, 27:547-551).
Applicant’s Invention
Applicant claims a method of safening turfgrass comprising applying to the turfgrass a turfgrass-weed-controlling amount per hectare rate of an application ready composition prepared from a composition comprising 0.2-10% w/w indaziflam, 10-80% w/w N,N-dimethylamide and 0-70% water.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Baur et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Baur et al. do not teach an application rate of 36-52 grams/hectare or that the turfgrass is hybrid, e.g. hybrid bermudagrass.  It is for this reason Jones et al. is joined.
Jones et al. teach that injury from indaziflam applied at 35 and 52.5 g/ha is reduced when applied to hybrid bermudagrass in sand (abstract).  Injury is reduced in half when organic carbon is increased to 0.003 kg/kg (page 549, paragraph 6).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Baur et al. and Jones et al. and include treating hybrid bermudagrass at an application rate or 36-52.5 g/ha with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Baur et al. and Jones et al. to include safening hydrid bermudagrass at an application rate of 36-52.5 g/h because Jones et al. teach that when organic carbon is increased in soil the injury from indaziflam is reduced by half.


Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that Baur fails to address the limitation that indaziflam is 90% dissolved in the organic phase.  The Examiner is not persuaded by this argument because Baur teach N, N-dibutylcarboxamides improve penetration of active ingredients which implies that the compound is miscible with the active ingredients and would inherently be 90% dissolved [0010].  In order for the actives to be able to penetrate within the plant, the actives would have to be dissolved within the solvent.
	Applicant further argues that Baur does not disclose a range of what amount of water can be added to optimize to the claimed range and there is no way one of skill in the art could arrive at the concentration of 0.2-10% indaziflam. The Examiner is not persuaded by this argument because Baur teach the formulations can contain 0.00000001-95% by weight of the active ingredient [0107].  Baur teach the formulations may be further be diluted with several hundred liters of water per hectare which would form an emulsion formulation [0116-117].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617